Exhibit 10.1

 

SONUS PHARMACEUTICALS, INC.

RESTRICTED STOCK PURCHASE AGREEMENT

UNDER THE

2007 PERFORMANCE INCENTIVE PLAN

 

THIS RESTRICTED STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of
                      , 20     by and between
                                             (hereinafter referred to as
“Purchaser”), and SONUS Pharmaceuticals, Inc., a Delaware corporation
(hereinafter referred to as the “Company”), pursuant to the Company’s 2007
Performance Incentive Plan, as amended (the “Plan”). Any capitalized term not
defined herein shall have the same meaning ascribed to it in the Plan.

 

R E C I T A L S:

 


A.                                    PURCHASER IS AN EMPLOYEE, DIRECTOR,
CONSULTANT OR OTHER SERVICE PROVIDER, AND IN CONNECTION THEREWITH HAS RENDERED
SERVICES FOR AND ON BEHALF OF THE COMPANY.


 


B.                                    THE COMPANY DESIRES TO ISSUE SHARES OF
COMMON STOCK TO PURCHASER FOR THE CONSIDERATION SET FORTH HEREIN TO PROVIDE AN
INCENTIVE FOR PURCHASER TO REMAIN A SERVICE PROVIDER OF THE COMPANY AND TO EXERT
ADDED EFFORT TOWARDS ITS GROWTH AND SUCCESS.


 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties agree as follows:

 


1.                                      ISSUANCE OF SHARES. THE COMPANY HEREBY
OFFERS TO ISSUE TO PURCHASER AN AGGREGATE OF                           
(          ) SHARES OF COMMON STOCK OF THE COMPANY (THE “SHARES”) ON THE TERMS
AND CONDITIONS HEREIN SET FORTH. UNLESS THIS OFFER IS EARLIER REVOKED IN WRITING
BY THE COMPANY, PURCHASER SHALL HAVE TEN (10) DAYS FROM THE DATE OF THE DELIVERY
OF THIS AGREEMENT TO PURCHASER TO ACCEPT THE OFFER OF THE COMPANY BY EXECUTING
AND DELIVERING TO THE COMPANY TWO COPIES OF THIS AGREEMENT, WITHOUT CONDITION OR
RESERVATION OF ANY KIND WHATSOEVER, TOGETHER WITH THE CONSIDERATION TO BE
DELIVERED BY PURCHASER PURSUANT TO SECTION 2 BELOW.


 


2.                                      CONSIDERATION. THE PURCHASE PRICE FOR
THE SHARES SHALL BE $           PER SHARE, OR $                 IN THE
AGGREGATE. ANY PURCHASE PRICE MORE THAN ZERO SHALL BE PAID BY THE DELIVERY OF
PURCHASER’S CHECK PAYABLE TO THE COMPANY (OR PAYMENT IN SUCH OTHER FORM OF
LAWFUL CONSIDERATION AS THE ADMINISTRATOR MAY APPROVE FROM TIME TO TIME UNDER
THE PROVISIONS OF SECTION 6.3 OF THE PLAN).


 


3.                                      VESTING OF SHARES.


 


(A)                                  SUBJECT TO SECTION 3(B) BELOW, THE SHARES
ACQUIRED HEREUNDER SHALL VEST AND BECOME “VESTED SHARES” AS FOLLOWS:

 

Upon the date set forth below:

 

Shares that become Vested Shares:

 

 

     Shares

 

 

     Shares

 

 

     Shares

 

--------------------------------------------------------------------------------


 


SHARES WHICH HAVE NOT YET BECOME VESTED ARE HEREIN CALLED “UNVESTED SHARES.”  NO
ADDITIONAL SHARES SHALL VEST AFTER THE DATE OF TERMINATION OF PURCHASER’S
CONTINUOUS SERVICE.


 

As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by any
successor entity following a Change in Control, which is uninterrupted except
for vacations, illness (except for permanent disability, as defined in Section
22(e)(3) of the Code), or leaves of absence which are approved in writing by the
Company or any of such other employer corporations, if applicable, (ii) service
as a member of the Board of Directors of the Company until Purchaser resigns, is
removed from office, or Purchaser’s term of office expires and he or she is not
reelected, or (iii) so long as Purchaser is engaged as a consultant or Service
Provider to the Company or other corporation referred to in clause (i) above.

 


(B)                                  NOTWITHSTANDING SECTION 3(A), IF PURCHASER
HOLDS SHARES AT THE TIME A CHANGE IN CONTROL OCCURS, ALL REPURCHASE RIGHTS SHALL
AUTOMATICALLY TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH CHANGE IN
CONTROL, AND THE SHARES SUBJECT TO THOSE TERMINATED REPURCHASE RIGHTS SHALL
IMMEDIATELY VEST IN FULL. IF THE REPURCHASE RIGHTS AUTOMATICALLY TERMINATE IN
ACCORDANCE WITH THE PROVISIONS OF THIS SUBSECTION (B), THEN THE ADMINISTRATOR
SHALL CAUSE WRITTEN NOTICE OF THE CHANGE IN CONTROL TRANSACTION TO BE GIVEN TO
PURCHASER NOT LESS THAN FIFTEEN (15) DAYS PRIOR TO THE ANTICIPATED EFFECTIVE
DATE OF THE PROPOSED TRANSACTION.


 


4.                                      RECONVEYANCE UPON TERMINATION OF
SERVICE.


 


(A)                                  REPURCHASE RIGHT. THE COMPANY SHALL HAVE
THE RIGHT (BUT NOT THE OBLIGATION) TO REPURCHASE ALL OR ANY PART OF THE UNVESTED
SHARES (THE “REPURCHASE RIGHT”) IN THE EVENT THAT THE PURCHASER’S CONTINUOUS
SERVICE TERMINATES FOR ANY REASON. UPON EXERCISE OF THE REPURCHASE RIGHT, THE
PURCHASER SHALL BE OBLIGATED TO SELL HIS OR HER UNVESTED SHARES TO THE COMPANY,
AS PROVIDED IN THIS SECTION 4. IF THE PURCHASE PRICE IS ZERO, THEN PURCHASER
SHALL BE OBLIGATED TO TRANSFER HIS OR HER UNVESTED SHARES TO THE COMPANY WITHOUT
CONSIDERATION.


 


(B)                                  CONSIDERATION FOR REPURCHASE RIGHT. THE
REPURCHASE PRICE OF THE UNVESTED SHARES (THE “REPURCHASE PRICE”) SHALL BE EQUAL
TO THE PURCHASE PRICE, IF ANY, OF SUCH UNVESTED SHARES.


 


(C)                                  PROCEDURE FOR EXERCISE OF RECONVEYANCE
OPTION. FOR SIXTY (60) DAYS AFTER THE TERMINATION DATE OR OTHER EVENT DESCRIBED
IN THIS SECTION 4, THE COMPANY MAY EXERCISE THE REPURCHASE RIGHT BY GIVING
PURCHASER AND/OR ANY OTHER PERSON OBLIGATED TO SELL WRITTEN NOTICE OF THE NUMBER
OF UNVESTED SHARES WHICH THE COMPANY DESIRES TO PURCHASE. THE REPURCHASE PRICE
FOR THE UNVESTED SHARES SHALL BE PAYABLE, AT THE OPTION OF THE COMPANY, BY CHECK
OR BY CANCELLATION OF ALL OR A PORTION OF ANY OUTSTANDING INDEBTEDNESS OF
PURCHASER TO THE COMPANY, OR BY ANY COMBINATION THEREOF.


 


(D)                                  NOTIFICATION AND SETTLEMENT. IN THE EVENT
THAT THE COMPANY HAS ELECTED TO EXERCISE THE REPURCHASE RIGHT AS TO PART OR ALL
OF THE UNVESTED SHARES WITHIN THE PERIOD DESCRIBED ABOVE, PURCHASER OR SUCH
OTHER PERSON SHALL DELIVER TO THE COMPANY CERTIFICATE(S) REPRESENTING THE
UNVESTED SHARES TO BE ACQUIRED BY THE COMPANY WITHIN THIRTY (30) DAYS FOLLOWING
THE DATE OF THE NOTICE FROM THE COMPANY. THE COMPANY SHALL DELIVER TO PURCHASER
AGAINST DELIVERY OF THE UNVESTED SHARES, CHECKS OF THE COMPANY PAYABLE TO
PURCHASER AND/OR ANY OTHER PERSON

 

2

--------------------------------------------------------------------------------


 


OBLIGATED TO TRANSFER THE UNVESTED SHARES IN THE AGGREGATE AMOUNT OF THE
REPURCHASE PRICE, IF ANY, TO BE PAID AS SET FORTH IN PARAGRAPH 4(B) ABOVE.


 


(E)                                  DEPOSIT OF UNVESTED SHARES. PURCHASER SHALL
DEPOSIT WITH THE COMPANY CERTIFICATES REPRESENTING THE UNVESTED SHARES, TOGETHER
WITH A DULY EXECUTED STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE IN BLANK, WHICH
SHALL BE HELD BY THE SECRETARY OF THE COMPANY. PURCHASER SHALL BE ENTITLED TO
VOTE AND TO RECEIVE DIVIDENDS AND DISTRIBUTIONS ON ALL SUCH DEPOSITED UNVESTED
SHARES.


 


(F)                                    TERMINATION. THE PROVISIONS OF THIS
SECTION 4 SHALL AUTOMATICALLY TERMINATE IN ACCORDANCE WITH SECTION 3(B) ABOVE.


 


(G)                                 ASSIGNMENT. THE COMPANY MAY ASSIGN ITS
REPURCHASE RIGHT UNDER THIS SECTION 4 WITHOUT THE CONSENT OF THE PURCHASER.


 


5.                                      RESTRICTIONS ON UNVESTED SHARES.
UNVESTED SHARES MAY NOT BE SOLD, TRANSFERRED, PLEDGED, OR OTHERWISE DISPOSED OF,
EXCEPT THAT SUCH UNVESTED SHARES MAY BE TRANSFERRED TO A TRUST ESTABLISHED FOR
THE SOLE BENEFIT OF THE PURCHASER AND/OR HIS OR HER SPOUSE, CHILDREN OR
GRANDCHILDREN. ANY UNVESTED SHARES THAT ARE TRANSFERRED AS PROVIDED HEREIN
REMAIN SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.


 


6.                                      ADJUSTMENTS UPON CHANGES IN CAPITAL
STRUCTURE. IN THE EVENT THAT THE OUTSTANDING SHARES OF COMMON STOCK OF THE
COMPANY ARE HEREAFTER INCREASED OR DECREASED OR CHANGED INTO OR EXCHANGED FOR A
DIFFERENT NUMBER OR KIND OF SHARES OR OTHER SECURITIES OF THE COMPANY BY REASON
OF A RECAPITALIZATION, STOCK SPLIT, COMBINATION OF SHARES, RECLASSIFICATION,
STOCK DIVIDEND, OR OTHER CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, THEN
PURCHASER SHALL BE ENTITLED TO NEW OR ADDITIONAL OR DIFFERENT SHARES OF STOCK OR
SECURITIES, IN ORDER TO PRESERVE, AS NEARLY AS PRACTICAL, BUT NOT TO INCREASE,
THE BENEFITS OF PURCHASER UNDER THIS AGREEMENT, IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 4.2 OF THE PLAN. SUCH NEW, ADDITIONAL OR DIFFERENT SHARES
SHALL BE DEEMED “SHARES” FOR PURPOSES OF THIS AGREEMENT AND SUBJECT TO ALL OF
THE TERMS AND CONDITIONS HEREOF.


 


7.                                      SHARES FREE AND CLEAR. ALL SHARES
PURCHASED BY THE COMPANY PURSUANT TO THIS AGREEMENT SHALL BE DELIVERED BY
PURCHASER FREE AND CLEAR OF ALL CLAIMS, LIENS AND ENCUMBRANCES OF EVERY NATURE
(EXCEPT THE PROVISIONS OF THIS AGREEMENT AND ANY CONDITIONS CONCERNING THE
SHARES RELATING TO COMPLIANCE WITH APPLICABLE FEDERAL OR STATE SECURITIES LAWS),
AND THE PURCHASER THEREOF SHALL ACQUIRE FULL AND COMPLETE TITLE AND RIGHT TO ALL
OF SUCH SHARES, FREE AND CLEAR OF ANY CLAIMS, LIENS AND ENCUMBRANCES OF EVERY
NATURE (AGAIN, EXCEPT FOR THE PROVISIONS OF THIS AGREEMENT AND SUCH SECURITIES
LAWS).

 

3

--------------------------------------------------------------------------------


 


8.                                      LIMITATION OF COMPANY’S LIABILITY FOR
NONISSUANCE; UNPERMITTED TRANSFERS.


 


(A)                                  THE COMPANY AGREES TO USE ITS REASONABLE
BEST EFFORTS TO OBTAIN FROM ANY APPLICABLE REGULATORY AGENCY SUCH AUTHORITY OR
APPROVAL AS MAY BE REQUIRED IN ORDER TO ISSUE AND SELL THE SHARES TO PURCHASER
PURSUANT TO THIS AGREEMENT. THE INABILITY OF THE COMPANY TO OBTAIN, FROM ANY
SUCH REGULATORY AGENCY, AUTHORITY OR APPROVAL DEEMED BY THE COMPANY’S COUNSEL TO
BE NECESSARY FOR THE LAWFUL ISSUANCE AND SALE OF THE SHARES HEREUNDER AND UNDER
THE PLAN SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT OF THE
NONISSUANCE OR SALE OF SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY OR
APPROVAL SHALL NOT HAVE BEEN OBTAINED.


 


(B)                                  THE COMPANY SHALL NOT BE REQUIRED TO:  (I)
TRANSFER ON ITS BOOKS ANY SHARES OF THE COMPANY WHICH SHALL HAVE BEEN SOLD OR
TRANSFERRED IN VIOLATION OF ANY OF THE PROVISIONS SET FORTH IN THIS AGREEMENT,
OR (II) TREAT AS OWNER OF SUCH SHARES OR TO ACCORD THE RIGHT TO VOTE AS SUCH
OWNER OR TO PAY DIVIDENDS TO ANY TRANSFEREE TO WHOM SUCH SHARES SHALL HAVE BEEN
SO TRANSFERRED.


 


9.                                      NOTICES. ANY NOTICE, DEMAND OR REQUEST
REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED GIVEN WHEN DELIVERED PERSONALLY OR THREE (3) DAYS AFTER BEING
DEPOSITED IN THE UNITED STATES MAIL, AS CERTIFIED OR REGISTERED MAIL, WITH
POSTAGE PREPAID, (OR BY SUCH OTHER METHOD AS THE ADMINISTRATOR MAY FROM TIME TO
TIME DEEM APPROPRIATE), AND ADDRESSED, IF TO THE COMPANY, AT ITS PRINCIPAL PLACE
OF BUSINESS, ATTENTION:  THE CHIEF FINANCIAL OFFICER, AND IF TO THE PURCHASER,
AT HIS OR HER MOST RECENT ADDRESS AS SHOWN IN THE EMPLOYMENT OR STOCK RECORDS OF
THE COMPANY.


 


10.                               BINDING OBLIGATIONS. ALL COVENANTS AND
AGREEMENTS HEREIN CONTAINED BY OR ON BEHALF OF ANY OF THE PARTIES HERETO SHALL
BIND AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR PERMITTED
SUCCESSORS AND ASSIGNS.


 


11.                               CAPTIONS AND SECTION HEADINGS. CAPTIONS AND
SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE ONLY, AND ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT BE USED IN CONSTRUING IT.


 


12.                               AMENDMENT. THIS AGREEMENT MAY NOT BE AMENDED,
WAIVED, DISCHARGED, OR TERMINATED OTHER THAN BY WRITTEN AGREEMENT OF THE
PARTIES.


 


13.                               ENTIRE AGREEMENT. THIS AGREEMENT AND THE PLAN
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS WRITTEN OR ORAL
AGREEMENTS AND UNDERSTANDINGS OF THE PARTIES, EITHER EXPRESS OR IMPLIED.


 


14.                               ASSIGNMENT. PURCHASER SHALL HAVE NO RIGHT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, TO (I) SELL, ASSIGN, MORTGAGE,
PLEDGE OR OTHERWISE TRANSFER ANY INTEREST OR RIGHT CREATED HEREBY, OR (II)
DELEGATE HIS OR HER DUTIES OR OBLIGATIONS UNDER THIS AGREEMENT. THIS AGREEMENT
IS MADE SOLELY FOR THE BENEFIT OF THE PARTIES HERETO, AND NO OTHER PERSON,
PARTNERSHIP, ASSOCIATION OR CORPORATION SHALL ACQUIRE OR HAVE ANY RIGHT UNDER OR
BY VIRTUE OF THIS AGREEMENT.


 


15.                               SEVERABILITY. SHOULD ANY PROVISION OR PORTION
OF THIS AGREEMENT BE HELD TO BE UNENFORCEABLE OR INVALID FOR ANY REASON, THE
REMAINING PROVISIONS AND PORTIONS OF THIS AGREEMENT SHALL BE UNAFFECTED BY SUCH
HOLDING.

 

4

--------------------------------------------------------------------------------


 


16.                               COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE
AGREEMENT AND ANY PARTY HERETO MAY EXECUTE THIS AGREEMENT BY SIGNING ANY SUCH
COUNTERPART. THIS AGREEMENT SHALL BE BINDING UPON PURCHASER AND THE COMPANY AT
SUCH TIME AS THE AGREEMENT, IN COUNTERPART OR OTHERWISE, IS EXECUTED BY
PURCHASER AND THE COMPANY.


 


17.                               APPLICABLE LAW. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON WITHOUT
REFERENCE TO CHOICE OF LAW PRINCIPLES, AS TO ALL MATTERS, INCLUDING, BUT NOT
LIMITED TO, MATTERS OF VALIDITY, CONSTRUCTION, EFFECT OR PERFORMANCE.


 


18.                               NO AGREEMENT TO EMPLOY. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES. THE RIGHT OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO TERMINATE AT WILL THE PURCHASER’S EMPLOYMENT AT ANY TIME
(WHETHER BY DISMISSAL, DISCHARGE OR OTHERWISE), WITH OR WITHOUT CAUSE, IS
SPECIFICALLY RESERVED, SUBJECT TO ANY OTHER WRITTEN EMPLOYMENT AGREEMENT TO
WHICH THE COMPANY AND PURCHASER MAY BE A PARTY.


 


19.                               “MARKET STAND-OFF” AGREEMENT. PURCHASER AGREES
IN CONNECTION WITH ANY REGISTRATION OF THE COMPANY’S SECURITIES THAT, UPON THE
REQUEST OF THE COMPANY OR THE UNDERWRITERS MANAGING ANY PUBLIC OFFERING OF THE
COMPANY’S SECURITIES, PURCHASER WILL NOT SELL OR OTHERWISE DISPOSE OF ANY
PURCHASED SHARES WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR SUCH
UNDERWRITERS, AS THE CASE MAY BE, FOR A PERIOD OF TIME (NOT TO EXCEED 180 DAYS)
FROM THE EFFECTIVE DATE OF SUCH REGISTRATION AS THE COMPANY OR THE UNDERWRITERS
MAY SPECIFY.


 


20.                               TAX ELECTIONS. PURCHASER UNDERSTANDS THAT
PURCHASER (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR THE PURCHASER’S OWN TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE ACQUISITION OF THE SHARES. PURCHASER
ACKNOWLEDGES THAT PURCHASER HAS CONSIDERED THE ADVISABILITY OF ALL TAX ELECTIONS
IN CONNECTION WITH THE PURCHASE OF THE SHARES, INCLUDING THE MAKING OF AN
ELECTION UNDER SECTION 83(B) UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(“CODE”); PURCHASER FURTHER ACKNOWLEDGES THAT THE COMPANY HAS NO RESPONSIBILITY
FOR THE MAKING OF SUCH SECTION 83(B) ELECTION. IN THE EVENT PURCHASER DETERMINES
TO MAKE A SECTION 83(B) ELECTION, PURCHASER AGREES TO TIMELY PROVIDE A COPY OF
THE ELECTION TO THE COMPANY AS REQUIRED UNDER THE CODE.


 


21.                               ATTORNEYS’ FEES. IF ANY PARTY SHALL BRING AN
ACTION IN LAW OR EQUITY AGAINST ANOTHER TO ENFORCE OR INTERPRET ANY OF THE
TERMS, COVENANTS AND PROVISIONS OF THIS AGREEMENT, THE PREVAILING PARTY IN SUCH
ACTION SHALL BE ENTITLED TO RECOVER REASONABLE ATTORNEYS’ FEES AND COSTS.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY:

 

PURCHASER:

 

 

 

SONUS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

(Print Name)

Title:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

CONSENT AND RATIFICATION OF SPOUSE

 

The undersigned, the spouse of                                           , a
party to the attached Restricted Stock Purchase Agreement (the “Agreement”),
dated as of                               , hereby consents to the execution of
said Agreement by such party; and ratifies, approves, confirms and adopts said
Agreement, and agrees to be bound by each and every term and condition thereof
as if the undersigned had been a signatory to said Agreement, with respect to
the Shares (as defined in the Agreement) made the subject of said Agreement in
which the undersigned has an interest, including any community property interest
therein.

 

I also acknowledge that I have been advised to obtain independent counsel to
represent my interests with respect to this Agreement but that I have declined
to do so and I hereby expressly waive my right to such independent counsel.

 

Date:

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Print Name)

 

--------------------------------------------------------------------------------